Citation Nr: 0425418	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision that denied the 
veteran's claim of service connection for prostate cancer, 
claimed as due to herbicide exposure.  In September 2002, the 
veteran testified at a Travel Board hearing, before the 
undersigned Veterans Law Judge.  In January 2003, the Board 
directed that evidentiary development be completed by its own 
development unit.  In November 2003, the case was remanded to 
the RO for further review.


FINDING OF FACT

The veteran served aboard an aircraft carrier, U.S.S. Coral 
Sea (hereinafter Coral Sea), that was in the water off the 
coast of Vietnam for several weeks in 1967, 1968, 1969, and 
1970.  There is no evidence that the veteran made any port 
visits, or set foot on land in Vietnam.


CONCLUSION OF LAW

Prostate cancer was neither incurred in nor aggravated by 
active duty military service; it may not be presumed to have 
been incurred during such service, including as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2003); VAOPGCPREC 27-97.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from July 1967 to April 
1971; his DD Form 214 shows that he served as a barber.  He 
did not receive any decorations that are indicative of combat 
service.  His enlistment performance record reflect that he 
served primarily aboard the Coral Sea.  

The Coral Sea was an attack carrier which was assigned to the 
Naval Air Force, Pacific Fleet.  The Coral Sea was in the 
official waters of the Republic of Vietnam from November 4, 
1967, to November 5, 1967; November 11, 1967, to December 8, 
1967; December 16, 1967, to January 7, 1968; January 15, 
1968, to February 21, 1968; October 11, 1968, to November 3, 
1968; November 14, 1968, to December 8, 1968; December 26, 
1968, to January 27, 1969; February 10, 1969, to March 2, 
1969; March 20, 1969, to March 30, 1969; October 26, 1969, to 
November 18, 1969; December 22, 1969, to January 19, 1970; 
February 17, 1970, to March 9, 1970; March 19, 1970, to April 
11, 1970; and April 28, 1970, to June 1, 1970.  

In February 1967 and March 1971, the veteran underwent anus 
and rectum examinations (which includes an examination of the 
prostate) and such were within normal limits.  In March 1968 
and February 1971, he reported that he had a burning 
sensation upon urination.  The clinical impression in March 
1968 was deferred.  In February 1971, it was noted he had 
cystitis.

Medical records from the Mayo Clinic, dated in July and 
August 1999, reflect that the veteran underwent treatment for 
adenoma carcinoma of the prostate, to include a radical 
retropubic prostatectomy, and radiation and hormonal therapy.

At a September 2002 Travel Board hearing, the veteran 
testified that he had served on three tours of duty in the 
waters offshore of Vietnam.  He said he had been exposed to 
55 gallon drums of Agent Orange, DDT, and nuclear weapons 
while aboard the Coral Sea.  He said the drums of Agent 
Orange had leaked and that he could smell the chemicals all 
over the ship; and he said that he had walked in it, and 
slept near it.  He said the chemicals were never hosed down 
or washed off the ship.  He said that he developed symptoms 
including rashes of the armpits and urinary burn, 3 to 4 
months after being exposed to the chemicals.  He said that he 
had received treatment aboard ship for burning on urination.  
He said the aircraft carrier pulled into Da Nang harbor on 
one occasion.  He also said he had been in-country several 
times.  He said that he volunteered to do work in Da Nang 
about 8 to 9 times and was in country from anywhere from 6 to 
8 weeks. He said he was transported to land by "jet props" 
and traveled with a group of 30 to 35 people.  In Da Nang, he 
said, he was involved in unloading supplies (food and 
ammunition), and standing guard duty.  He also indicated that 
he volunteered to be a gunner on a helicopter which rescued 
people.  He said that he went on 8 to 9 helicopter missions, 
and had been shot at.  He also said he had been awarded the 
Vietnam Campaign Medal, for firing a weapon, among other 
things.  He said that his prostate cancer was first detected 
in mid-1999.

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R.  §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The VCAA 
and its implementing regulations include enhanced duties to 
notify and assist a claimant.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In March 2000, the RO denied the 
veteran's claim of service connection for prostate cancer.  
He was properly notified of the outcome as well as the 
reasoning behind the adverse decision in an April 2000 
letter.  The Board concludes that the discussion in the March 
2000 RO decision, statement of the case (issued in August 
2000), supplemental statement of the case (issued in February 
2004) and numerous letters over the years (including December 
2001 and July 2002 VCAA letters) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board determines that the RO decision, SOC, SSOC and 
various letters informed him of:  why the evidence on file 
was insufficient to grant service connection; what evidence 
the record revealed; what VA was doing to develop the claim; 
and what information and evidence was needed to substantiate 
his claim.  

The Board also points out the VCAA letters specifically 
informed him of what he should do in support of his claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  The Board thus finds that 
these letters also meet the duty to notify the veteran of 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim of service connection for prostate cancer.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103, must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ or 
RO) decision on a claim for VA benefits.  As noted above, as 
regards the current appeal, documents meeting the VCAA's 
notice requirements were provided to the veteran after the 
initial March 2000 adjudication of the claim of service 
connection for prostate cancer.  However, the Board finds 
that any lack of pre-adjudication notice in this appeal has 
not, in any manner, prejudiced the veteran.  Any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  VA has made significant efforts to develop the 
record in this appeal.  In this regard, it is noted that the 
Board directed that evidentiary development be completed in 
January 2003, and also remanded the claim to the RO in 
November 2003.  Specifically, all of the veteran's medical 
records are on file, and there is no evidence of any 
outstanding records.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to grant the claim on appeal.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for malignant tumors will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Specifically, in VAOPGCPREC 27-97 (July 23, 1997), the 
General Counsel addressed the question whether service on a 
naval vessel in the waters off the shore of Vietnam 
constitutes service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A).  The General Counsel held that 
service on a deep-water naval vessel (an aircraft carrier) in 
waters off the shore of the Republic of Vietnam does not, 
itself, constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A).  The General Counsel also 
stated that 38 C.F.R. § 3.307(a)(6)(iii) permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic, provided that an individual have had duty or 
visitation in the Republic. Id.  Similarly, in another 
precedent opinion, the General Counsel addressed the question 
whether the term "service in Vietnam" in 38 C.F.R. § 3.313(a) 
includes service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  VAOPGCPREC 7-93 (August 1993).  It was determined 
that the showing that a veteran flew high-altitude missions 
in Vietnamese airspace is insufficient to establish such 
qualifying service.  Id.

In the case at hand, the veteran's testimony at the Travel 
Board hearing and his service records reflect that he was on 
board the Coral Sea, a destroyer that was off the coast of 
Vietnam from December 1967 through April 1971.  He has 
variously reported that his exposure to Agent Orange came:  
1) aboard ship through his contact with leaking drums of 
Agent Orange; 2) via his brief visit to Da Nang harbor when 
the Coral Sea came to port; and 3) through his 8 to 9 visits 
to Da Nang while on volunteer missions.

Based on the language of the statutes and regulations listed 
above, and the General Counsel opinions interpreting this 
language, the Board finds that the veteran's service on the 
Coral Sea which was stationed in the official waters of the 
Republic of Vietnam for several weeks in 1967, 1968, 1969, 
and 1970, does not constitute "service in Vietnam."  Again, 
as noted above, the General Counsel has indicated that 
service on an aircraft carrier in the waters offshore of the 
Republic of Vietnam, alone, does not constitute Vietnam 
service.  

The General Counsel has also implied that a veteran who was 
not actually stationed within the Republic of Vietnam (i.e. 
including veterans who had service aboard an aircraft 
carrier) would have the requisite service provided he/she 
physically set foot in the Republic of Vietnam.  In the 
instant case, although the veteran has asserted in various 
statements and in hearing testimony that he served for 
lengthy periods of time in country, there is no corroborative 
evidence of such in his personnel records or otherwise.  
Rather, his personnel records tend to show that his foreign 
service was limited to service aboard the Coral Sea, which, 
was in the official waters of the Republic of Vietnam for 
several weeks from 1967 through 1970.  As there is no 
competent evidence that he served within the Republic of 
Vietnam (i.e. in country), he is not presumed to have 
incurred his prostate cancer in service via exposure to an 
herbicide agent.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, his claim must still be 
reviewed to determine if service connection can otherwise be 
established.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In this case, however, the veteran cannot establish service 
connection on any other basis.  

The veteran cannot establish service connection for his 
prostate cancer on a direct incurrence basis as there is no 
evidence of prostate cancer in his service medical records, 
or any evidence that he contracted this disease during 
service.  Moreover, there is no evidence to support his 
contention that any barrels he came into contact with while 
serving aboard the Coral Sea contained Agent Orange, DDT, or 
any other agent that ultimately caused his prostate cancer.  
It is acknowledged that a burning sensation on urination was 
documented in his service medical records; these symptoms, 
however, have never been attributed to prostate cancer or 
herbicide exposure but were rather related to cystitis.  

Service connection could also be granted for prostate cancer 
as a chronic disease (i.e. a malignant tumor) if manifested 
to a degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  There is 
no evidence, however, that the veteran's prostate cancer 
manifested within a year after service.  In fact, the first 
evidence of prostate cancer is in mid 1999, several decades 
after his service discharge.  

The Board has considered the veteran's numerous statements 
and his hearing testimony.  On issues of medical fact (i.e. 
diagnosis or causation), his opinion is not competent.  The 
veteran is certainly competent to note certain symptoms 
including a burning sensation on urination; however, he is 
not competent to determine the etiology of his current 
prostate cancer.  The competent medical evidence on file is 
afforded more probative value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure is denied. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



